Order entered July 9, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00545-CV

             STEPHEN RICHARD SELINGER AND NANCY L. DAIL, Appellants

                                                  V.

                             CITY OF MCKINNEY, TEXAS, Appellee

                         On Appeal from the 429th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 429-04150-2018

                                              ORDER
          Although directed to file written verification they had requested the reporter’s record and

cautioned that failure to comply by July 1, 2019 could result in the appeal being submitted

without the reporter’s record, appellants have failed to file the requested verification. See TEX.

R. APP. P. 37.3(c). Accordingly, we ORDER the appeal submitted without the reporter’s record.

See id.

          As the clerk’s record has been filed, we ORDER appellants to file their opening brief no

later than August 8, 2019.

                                                         /s/   BILL WHITEHILL
                                                               JUSTICE